Citation Nr: 0327503	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  01-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, L5-S1, with herniated nucleus pulposus, status post 
right L5-S1 discectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to March 
1998.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, dated in July 2000, which denied the veteran's 
claim of entitlement to service connection for degenerative 
joint disease of the spine with bulging disc and small 
herniation, right side (claimed as low back pain).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

In July 2001 the veteran submitted a request for a local 
hearing with a Nashville Regional Office Decision Review 
Officer (DRO).  Review of the file does not reveal any 
indication that the hearing was held or the request was 
withdrawn.

Review of the veteran's service medical records indicates the 
veteran complained of lower back pain in 1983.  The veteran 
did not seek treatment for his low back in the ensuing years 
of service.

VA examined further review of the veteran's claims folder 
reveals the veteran in June 1998, three months after the 
veteran's separation from service.  There is no indication 
that the examiner reviewed the veteran's service medical 
records or claims folder.  The examiner did note that the 
veteran complained of intermittent low back pain.  No 
abnormality was found on physical or X-ray examination.  The 
examiner opined that there was no evidence of lumbosacral 
spine pathology.  He did not opine regarding the likelihood 
of an etiological connection between the complaints of in 
service lower back pain and the then current complaints.

It is the Board's judgment that an examination that includes 
such a review and opinions addressing the direct service 
connection question, supported by a rationale with citation 
to the clinical record, is warranted.  That is, further 
clarification is required as to whether the veteran's current 
lumbosacral spine disabilities are causally related to the 
in-service lower back pain.  Additionally, the examiner 
should opine as to whether the subsequently diagnosed 
degenerative disc disease is related to the condition 
reported on the VA examination dated in June 1998. See 
38 U.S.C.A. § 5103A(d).

The RO should also ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), to include its 
notification requirements.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The veteran's desire for a hearing 
at the RO should be clarified. If 
appropriate, he should then be scheduled 
for a hearing at the RO before a DRO.

2.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on his 
claim.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his degenerative 
disc disease, L5-S1, with herniated 
nucleus pulposus, status post right L5-S1 
discectomy. An opinion should be provided 
as to the likelihood of an etiologic 
relationship between degenerative disc 
disease, L5-S1, and the symptomatology 
reported during service or to that 
reported on the VA examination dated in 
June 1998.  The claims file must be sent 
to the examiner; his or her attention is 
directed to the service medical records 
and post-service VA examinations. Reasons 
and bases for all conclusions should be 
provided. 

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




